Citation Nr: 1623200	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  05-04 264	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation of low back syndrome with degenerative disc disease, rated as 10 percent disabling prior to September 30, 2008.

2.  Evaluation of low back syndrome with degenerative disc disease, rated as 20 percent disabling since September 30, 2008.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1977 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Denver, Colorado.

In February 2007, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that proceeding has been associated with the claims file.

In June 2007, March 2009, July 2011, and November 2012, the Board remanded the Veteran's claims for increased disability ratings for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The Board notes that, in November 2012, the Board also remanded the Veteran's claim of entitlement to a total rating for compensation on the basis of individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).  Following the requested development, in a December 2013 rating decision, the RO granted entitlement to TDIU, and this is a full grant of the benefit sought on appeal.



FINDING OF FACT

On December 23, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the claims for increased ratings of the service-connected low back syndrome with degenerative disc disease is requested.


CONCLUSION OF LAW

The criteria for withdrawal of claims for increased ratings of the service-connected low back syndrome with degenerative disc disease, by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, in multiple statements received on December 23, 2013, has withdrawn the appeal of the claims for increased ratings of the service-connected low back syndrome with degenerative disc disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal of the claims for increased ratings of the service-connected low back syndrome with degenerative disc disease is dismissed.



		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


